UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2018



ABREHET A. AMLESOM,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-343-081)


Submitted:   June 10, 2004                 Decided:   June 29, 2004


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Christopher C. Fuller, Senior
Litigation Counsel, Lyle D. Jentzer, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Abrehet A. Amlesom, a female native and citizen of

Eritrea, petitions for review of the Board of Immigration Appeals’

(“BIA”) summary affirmance of an immigration judge’s denial of her

applications for asylum, withholding of removal, protection under

the United Nations’ Convention Against Torture, and voluntary

departure.       We deny the petition for review.

             On appeal, Amlesom raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.       To    obtain    reversal     of    a    determination       denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail    to   find    the    requisite      fear   of     persecution.”           INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      See also Blanco de

Belbruno     v.     Ashcroft,       362   F.3d    272,      284    (4th   Cir.     2004)

(immigration judge’s denial of asylum upheld “unless any reasonable

adjudicator would be compelled to conclude to the contrary”).

Administrative       findings       of    fact    are       conclusive    unless       any

reasonable adjudicator would be compelled to conclude to the

contrary.     8 U.S.C. § 1252(b)(4)(B) (2000).                 We have reviewed the

evidence of record and conclude that Amlesom fails to show that the

evidence compels a contrary result.               Accordingly, we cannot grant

the relief Amlesom seeks.




                                          - 2 -
          Additionally, we uphold the immigration judge’s denial of

Amlesom’s applications for withholding of removal and protection

under the Convention Against Torture.        To qualify for withholding

of removal, an applicant must demonstrate “a clear probability of

persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

To obtain relief under the Convention Against Torture, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2003).           Based on our review of the

record, we find that Amlesom has failed to meet either one of these

standards.

          Accordingly,   we   deny   the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                - 3 -